DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2021 has been considered by the examiner.

Status of the Claims
The response filed 04/20/2021 is acknowledged.
Claims 3 and 7-11 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein are withdrawn.

Amendment
	Claim 3 has been amended to recite wherein the anionic polymer is hyaluronan, the peptide is a water soluble collagen, oligopeptide-20, or polylysine, and the method comprises a step of adjusting the pH of a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to the mixed solution. 
	Hyaluronan and water soluble collagen, oligopeptide-20, or polylysine were not previously claimed in combination. Additionally, the step of adjusting the pH of a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to the mixed solution was not previously claimed.

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. 
Applicant has argued the cited prior art does not teach a method comprising a step of adjusting the pH of a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to the mixed solution. Applicant has argued Izaki teaches a buffer as a solution having a buffering action against the hydrogen ion concentration, and the buffer is adjusted so that the pH does not change greatly even if a small amount of acid or base is added or the concentration slightly changes (Izaki, e.g., 0012). Applicant has argued the pH of Izaki’s aqueous suspension is predetermined by the buffer solution having a predetermined pH, i.e., Izaki does not disclose a step of adjusting the pH of a mixed solution after the aqueous suspension is formed. 
This argument is unpersuasive.
Initially, it is noted that the claimed method recites the same pH range for the mixture before and after adding an acidic aqueous solution to the mixed solution. This is what one would 
Izaki teaches the pH of the buffer may be adjusted to the acid side or basic side of the isoelectric point of the protein (Izaki, e.g., 0140). This may be accomplished by using a pH adjuster (Izaki, e.g., 0141), e.g., Izaki teaches the pH of the buffer may be adjusted after mixing (Izaki, e.g., 0182). Consequently, it would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method of Berninger or Barreiro by adjusting the pH after mixing by adding an acidic aqueous solution to the mixture with a reasonable expectation of success of optimizing the pH of the mixture in the range of from 3-10.5. The skilled artisan would have been motivated to make this modification to ensure electrostatic interaction between oppositely charged polymers facilitating formation of a complex. In order to form a complex between oppositely charged molecules, e.g., polyanion-polycation, it is necessary that the pH of the mixture be optimized so that each of the molecules have an appropriate charge to enable them to interact via opposite charge. See Izaki, e.g., 0140.
Further, as evident from the teachings of Kayitmazer, complexation of polycations with hyaluronan (HA) is most favored at pH values lying between the pKa value of HA and the polycation (Kayitmazer, e.g., pg. 8608, c1, ¶ 1). The pKa value of HA is dependent on chain length of HA and ranges from 2.4-2.9 depending on HA molecular weight (Kayitmaer, e.g., pg. 8607, table 1). The pH is but one of several factors to be considered when forming complexes, i.e., the solution pH, solution ionic strength, degree of ionization at the polyelectrolytes, chain length (molecular weight) and charge ratio of HA/polycation are each factors for consideration when optimizing complexation (Kayitmazer, e.g., conclusion, pg. 8611). 
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3  and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites mixing an anionic polymer and a peptide in an aqueous solvent having a pH of 5 or less. Claim 3 also recites adjusting the pH of a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to the mixed solution. 
The pH ranges are the same. It is not clear how a mixture can have a pH of 5 or less and be adjusted to a pH of 5 or less. It is not clear if the method requires a change in pH since the pH 
Since the pH ranges are the same, it is not clear if Applicant intended the method to require two steps or a single step. 
A two-step method would require mixing an anionic polymer and a peptide in an aqueous solvent having a pH of 5 or less, and then adjusting the pH of a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to the mixed solution.
Alternatively, the single step claim limitations may be met by mixing while adding an acidic aqueous solution.
Clarification is required. Dependent claims do not clarify this issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berninger, US 20110014235 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752 and Kayitmazer, Soft Matter, 11, 2015.
Citations to Izaki refer to the US 20160206752 document which is treated as an English translation of WO 2015064591 A1.

Berninger teaches the peptide in an aqueous solvent, but does not teach an aqueous solvent having a pH of 5 or less. 
Izaki teaches similar methods for preparing complex particles, wherein the particles comprise oppositely charged polyelectrolytes, e.g., positively charged protein and an anionic polyamino acid (Izaki, e.g., Abstract and claim 2). Like the composite materials of Berninger, Izaki teaches complexes formed by electrostatic interaction (Izaki, e.g., 0076-0077). Like Berninger, Izaki teaches the oppositely charged polyelectrolytes are mixed in an aqueous solvent (Izaki, e.g., 
Izaki teaches the pH of the buffer may range from pH 3 to pH 10.5 (Izaki, e.g., 0139). Izaki teaches the pH of the buffer may be selected based on the isoelectronic point of the protein dictated by the basic or acidic side chains of the protein, so that the protein and the polyamino acid form a complex by electrostatic interaction (Izaki, e.g., 0140). Appropriate selection of the pH of the buffer is done to ensure the preparation can be concentrated and stabilized easily without requiring additives (Izaki, e.g., 0141). 
The claimed pH range overlaps with the pH range suggested in Izaki. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method of Berninger using buffering techniques known from Izaki to improve the method of Berninger in the same way. The skilled artisan would have been motivated to optimize the pH of the aqueous preparation of the protein in the range of from pH 3 to pH 10.5 to ensure electrostatic interaction between oppositely charged polymers facilitating formation of a complex. Since Berninger relies on electrostatic interaction between the anionic polymer and the polycation to form particles, one skilled in the art would have seen the technique of Izaki as a means for achieving the desired objective in Berninger. The skilled artisan would have had a reasonable expectation of success since Izaki teaches the technique for polyelectrolytes similar to those of Berninger, e.g., polylysine, polyglutamate, etc.
wherein the anionic polymer is hyaluronan, the peptide is a water soluble collagen, oligopeptide-20, or polylysine, and the method comprises a step of adjusting the pH of a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to the mixed solution. 
Berninger and Izaki teach a step of adjusting the pH of the mixed solution. Izaki teaches the pH of the buffer may be adjusted to the acid side or basic side of the isoelectric point of the protein (Izaki, e.g., 0140). This may be accomplished by using a pH adjuster (Izaki, e.g., 0141), e.g., Izaki teaches the pH of the buffer may be adjusted after mixing (Izaki, e.g., 0182). 
Berninger and Izaki provide no specific teachings for conditions regarding complexing hyaluronan.
According to Kayitmazer, complexation of polycations with hyaluronan (HA) is most favored at pH values lying between the pKa value of HA and the polycation (Kayitmazer, e.g., pg. 8608, c1, ¶ 1). The pKa value of HA is dependent on chain length of HA and ranges from 2.4-2.9 depending on HA molecular weight (Kayitmaer, e.g., pg. 8607, table 1). The pH is but one of several factors to be considered when forming complexes, i.e., the solution pH, solution ionic strength, degree of ionization at the polyelectrolytes, chain length (molecular weight) and charge ratio of HA/polycation are each factors for consideration when optimizing complexation (Kayitmazer, e.g., conclusion, pg. 8611). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Berninger and Izaki according to the teachings of Kayitmazer with a reasonable expectation of success. The skilled artisan would have been motivated to use the pH adjusting step after mixing to optimize the pH between the pKa of 
Taking the teachings of Izaki and Kayitmazer in combination to optimize formation of composite particles desired by Berninger, one skilled in the art would have optimized the pH range from about the pKa of the polycation down to about 2.4 depending on factors including the ionic strength of the solution, the initial pH of the solution, degree of ionization of the polyelectrolytes, molecular weight. Starting from an initial pH, e.g., pH 7, or buffered to the pI of the peptide as suggested in Izaki, one skilled in the art would have added acid to adjust the pH from its initial value down to the pKa of HA to optimize the pH for forming the complex. 
Accordingly, the subject matter of claims 3 and 9-11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

 Claims 3, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barreiro, US 20110256059 A1 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752 and Kayitmazer, Soft Matter, 11, 2015.
Barreiro teaches and claims a system for administering biologically active molecules comprising nanoparticles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 1). Barreiro teaches wherein the anionic polymer is hyaluronic acid (Barreiro, e.g., claim 2). Barreiro teaches wherein the cationic polymer is polyamino acids and/or proteins (Barreiro, e.g., claim 4). Polyamino acids may include polylysine; proteins may include gelatin, collagen or cationized derivatives thereof (Barreiro, e.g., 0090). Barreiro teaches a cosmetic or personal hygiene composition comprising a system comprising particles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 20) and wherein the cosmetic 
Barreiro teaches methods for producing particles comprising preparing an aqueous solution of anionic polymer and preparing an aqueous solution of a cationic polymer, and mixing the solutions. See Barreiro, e.g., 0032-0035. Barreiro does not expressly teach the aqueous solvent for the cationic polymer, e.g., protein or peptide has a pH of 5 or less. 
Izaki teaches similar methods for preparing complex particles, wherein the particles comprise oppositely charged polyelectrolytes, e.g., positively charged protein and an anionic polyamino acid (Izaki, e.g., Abstract and claim 2). Like the composite materials of Barreiro, Izaki teaches complexes formed by electrostatic interaction (Izaki, e.g., 0076-0077). Like Barreiro, Izaki teaches the oppositely charged polyelectrolytes are mixed in an aqueous solvent (Izaki, e.g., 0182). Izaki teaches the method includes a step of optimizing the pH of the protein composition based on the nature of the protein (Izaki, e.g., 0139-0148).
Izaki teaches the pH of the buffer may range from pH 3 to pH 10.5 (Izaki, e.g., 0139). Izaki teaches the pH of the buffer may be selected based on the isoelectronic point of the protein dictated by the basic or acidic side chains of the protein, so that the protein and the polyamino acid form a complex by electrostatic interaction (Izaki, e.g., 0140). Appropriate selection of the pH of the buffer is done to ensure the preparation can be concentrated and stabilized easily without requiring additives (Izaki, e.g., 0141). 
The claimed pH range overlaps with the pH range suggested in Izaki. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 

Regarding the limitation of wherein the anionic polymer is hyaluronan, the peptide is a water soluble collagen, oligopeptide-20, or polylysine, and the method comprises a step of adjusting the pH of a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to the mixed solution. 
Barreiro and Izaki teach a step of adjusting the pH of the mixed solution. Izaki teaches the pH of the buffer may be adjusted to the acid side or basic side of the isoelectric point of the protein (Izaki, e.g., 0140). This may be accomplished by using a pH adjuster (Izaki, e.g., 0141), e.g., Izaki teaches the pH of the buffer may be adjusted after mixing (Izaki, e.g., 0182). 
Barreiro and Izaki provide no specific teachings for conditions regarding complexing hyaluronan.
According to Kayitmazer, complexation of polycations with hyaluronan (HA) is most favored at pH values lying between the pKa value of HA and the polycation (Kayitmazer, e.g., pg. 8608, c1, ¶ 1). The pKa value of HA is dependent on chain length of HA and ranges from 2.4-2.9 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Barreiro and Izaki according to the teachings of Kayitmazer with a reasonable expectation of success. The skilled artisan would have been motivated to use the pH adjusting step after mixing to optimize the pH between the pKa of HA (pKa ~ 2.4) and the polycation according to Kayitmazer to facilitate electrostatic interaction between HA and the polycation.
Taking the teachings of Izaki and Kayitmazer in combination to optimize formation of composite particles desired by Barreiro, one skilled in the art would have optimized the pH range from about the pKa of the polycation down to about 2.4 depending on factors including the ionic strength of the solution, the initial pH of the solution, degree of ionization of the polyelectrolytes, molecular weight. Starting from an initial pH, e.g., pH 7, or buffered to the pI of the peptide as suggested in Izaki, one skilled in the art would have added acid to adjust the pH from its initial value down to the pKa of HA to optimize the pH for forming the complex. 
Accordingly, the subject matter of claims 3, 7, and 9-11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barreiro, US 20110256059 A1 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752 and Kayitmazer, Soft Matter, 11, 2015 as applied to claims 3-7 and 9-11 above, and further in view of Varvaresou, Journal of Cosmetics, Dermatological Sciences and Applications, 1, 2011.
The combined teachings of Barreiro, Izaki and Kayitmazer enumerated above teach a method according to claim 3. Barreiro suggests the particles including cosmetic actives (Barreiro, e.g., 0093-0094), e.g., kinetin (Barreiro, e.g., 0162), which is effective for promoting cell division and provides anti-aging effects (Barreiro, e.g., 0095-0097). However, the combined teachings of Barreiro and Izaki do not expressly teach oligopeptide-20. 
Oligopeptide-20 was known and suggested as a cosmetic ingredient before the filing date of the presently claimed invention as evident from the teachings of Varvaresou. Varvaresou teaches oligopeptide-20 acts as a positive regulator of cell proliferation and provides anti-aging effects when formulated in cosmetic compositions (Varvaresou, e.g., Abstract, ¶ bridging pp. 138-139). Consequently, oligopeptide-20 was known and used for the same cosmetic purpose as kinetin exemplified in Barreiro.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of Barreiro and Izaki for producing particles comprising cosmetic actives by including oligopeptide-20 in an aqueous solvent having a pH ranging from about 3 to about 10.5 with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to arrive at particles for cosmetic use with improved anti-aging effect as desired by Barreiro with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success 
Accordingly, the subject matter of claim 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615              



/SUSAN T TRAN/Primary Examiner, Art Unit 1615